Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 15-20 are currently pending in the present application.
Claims 1, 15, 16, and 19 are currently amended; claims 2-12, 17-18, and 20 are original; and claims 13-14 have been canceled by the applicant.
Response to Amendment
The amendment dated 16 September 2021 has been entered into the record.
Allowable Subject Matter
Claims 1-12 and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claims 1 and 19, the prior art of record, alone or in combination, does not explicitly disclose or suggest that the infrared source comprises a plurality of infrared emitting elements disposed around the collimating layer, in combination with the remaining claim limitations.
Regarding claims 2-12, 15-18, and 20, because they depend upon either claim 1 or claim 19, they are likewise allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871